   Case 5:21-cv-05042-PKH Document 2                Filed 03/02/21 Page 1 of 4 PageID #: 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

SOUTHGATE SHOPPING CENTER, INC., §
     Plaintiff,                  §
                                 §
v.                               § CIVIL ACTION NO. 5:21-cv-05042-PKH
                                 §
THE CINCINNATI CASUALTY          §
COMPANY,                         §
     Defendant.                  §

                                    ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE:

        Plaintiff, Southgate Shopping Center, Inc., files this Original Complaint and would show:

                                             PARTIES

        1.      Plaintiff, Southgate Shopping Center, Inc. (“Southgate”) is an Arkansas

Corporation with its principal place of business in Rogers, Arkansas. The property that is the

subject of this lawsuit is located in Rogers, Arkansas.

        2.      Defendant, The Cincinnati Casualty Company (“Cincinnati”), is an Ohio

Corporation, with its principal place of business located at 6200 S. Gilmore Road, Fairfield, OH

45014-5141. It can be served with process through its agent for service of process, National

Registered Agents, Inc., 1999 Bryan St, Ste 900, Dallas, TX 75201-3136.

                                 JURISDICTION AND VENUE

        3.      This is a civil action over which this Court has original jurisdiction under 28 U.S.C.

§ 1332(a)(1). The Cincinnati Casualty Company is a citizen of Ohio. Southgate is a citizen of

Arkansas. An actual controversy exists which arises from damage to Southgate’s real and personal

property in Rogers, AR. The matter in controversy exceeds $75,000, exclusive of interest and costs.




Original Complaint                                                                              Page 1
   Case 5:21-cv-05042-PKH Document 2                 Filed 03/02/21 Page 2 of 4 PageID #: 3




        4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of the

events giving rise to this action occurred in this Court’s judicial district and the subject property is

located in this Court’s judicial district.

                                     FACTUAL BACKGROUND

        5.      Plaintiff and Defendant entered into an insurance contract identified as Policy

EPP0049645 (the “Policy”) to insure the real and personal property located at 1606-1714 South

8th Street in Rogers, AR 72756 (the “Property”). The Policy covered, among other causes of loss,

hail and wind losses which occurred between November 12, 2017 and November 12, 2018.

Plaintiff and Defendant have contracted for insurance of the Property for at least the last 16 years,

continuing until November 12, 2019.

        6.      On or about July 20, 2018, the Property was damaged due to a catastrophic hail and

windstorm. Defendant thereafter sent Plaintiff a letter in 2019 conditionally renewing the Policy

but increasing the deductible to 5%. Plaintiff inquired with its insurance agent as to the reason for

the modification of the Policy. Its local agent replied that recent hailstorms in the area caused

Defendant to enact the change.

        7.      Plaintiff retained a roofing contractor to investigate whether the Property had

evidence of weather damage and to help file a claim with Defendant, if necessary. After filing a

claim with Defendant, Plaintiff’s roofing contractor and Defendant’s adjuster inspected the roofing

system on June 24, 2020.

        8.      Defendant then hired an engineer with Haag Engineering to inspect the roofing

system. Haag Engineering inspected the roofing system on August 10, 2020. Importantly, Haag

Engineering concluded, “Our inspection revealed hail had recently impacted the Southgate

Shopping Center property.” Haag opined the damage occurred between 2013 and 2018, all dates




Original Complaint                                                                                Page 2
   Case 5:21-cv-05042-PKH Document 2                  Filed 03/02/21 Page 3 of 4 PageID #: 4




in which the Property was insured by Defendant. Additionally, causation of the damage occurring

after August 2016 is confirmed by Cincinnati’s inspection of the Property on August 1, 2016,

without identifying any roofing damage.

        9.      On September 16, 2020, Cincinnati issued partial payment for the damage.

However, Plaintiff and Defendant disagree as to the amount of loss.

        10.     On November 4, 2020, Plaintiff demanded that the Parties resolve the dispute as to

the amount of loss via the contractual appraisal provision. Cincinnati refused to participate.

        11.     Defendant is in breach of the Contract because of its failure to pay the total amount

for covered damages in the amount of $2,337,050.32 and its refusal to participate in appraisal

constitutes evidence of its bad faith intent.

                                       CAUSES OF ACTION

        12.     Breach of Contract. Southgate incorporates the allegations of paragraphs 5-11 the

same as if fully set forth herein. Southgate and Cincinnati entered into an insurance contract identified

as the Policy. Southgate complied with all provisions of the insurance policy, including but not limited

to payment of the premiums and timely notice of the loss. Cincinnati breached a material provision

of the contract by refusing to pay replacement cost and liquidated damages owed under the Policy

after a Covered Cause of Loss. Southgate was damaged by Cincinnati’s breach.

        13.     Bad Faith.      Southgate incorporates the allegations of paragraphs 5-11 the same as

if fully set forth herein. Cincinnati failed to, with good faith, effectuate a prompt, fair, and equitable

settlement of the claim when its liability was reasonably clear. Cincinnati is liable for 12% damages

as well as attorney’s fees pursuant to Ark. § 23-79-208 as well as damages for the tort of bad faith

identified in Arkansas Model Jury Instruction-Civil Chapter 23.

                                          JURY DEMAND
        14.     Jury Demand. Southgate demands a jury.


Original Complaint                                                                                 Page 3
   Case 5:21-cv-05042-PKH Document 2                     Filed 03/02/21 Page 4 of 4 PageID #: 5




                                                  PRAYER

        15.        Southgate prays that Cincinnati be cited to appear and answer herein and upon hearing

that Southgate recover judgment against Cincinnati for the following:

              a.     Contractual damages;

              b.     Attorney’s fees for services rendered and that are allowed by law;

              c.     Post-judgment interest and costs;

              d.     Statutory damages;

              e.     Tort damages;

              f.     Exemplary damages; and

              g.     All other relief to which Plaintiff may show itself entitled in law or in equity.


                                                           Respectfully Submitted,

                                                           /s/ Benjamin D. Doyle
                                                           BENJAMIN D. DOYLE
                                                           Arkansas State Bar No.: 2020293
                                                           STOCKARD, JOHNSTON
                                                           BROWN & NETARDUS, P.C.
                                                           P.O. Box 3280
                                                           Amarillo, Texas 79116-3280
                                                           (806) 372-2202 - Telephone
                                                           (806) 379-7799 - Fax
                                                           bdoyle@sjblawfirm.com
                                                           ATTORNEYS FOR PLAINTIFF




Original Complaint                                                                                       Page 4
